DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al (US 2012/0001271; hereinafter Chae).

    PNG
    media_image1.png
    801
    822
    media_image1.png
    Greyscale

Fig 1A_edited
Regarding claim 1, Fig 1A and above Fig 1A_edited of Chae discloses a method for semiconductor fabrication comprising:
providing a semiconductor structure including a substrate (100; Fig 1A; ¶ [0055]), an isolation region (102; Fig 1A; ¶ [0055]) on the substrate and an active region (ACT; Fig 1A; ¶ [0055]) that is at least partially surrounded (¶ [0055]) by the isolation region (102; Fig 1A; ¶ [0055]);
forming a gate stack (110; Fig 1A; ¶ [0056]) over the active region (ACT; Fig 1A; ¶ [0055]), the gate stack (Fig 1B; ¶ [0078]) including a gate dielectric layer (105; Fig 1B; ¶ [0056]) and a gate electrode layer (110; Fig 1B; ¶ [0056]) disposed above the gate dielectric layer;
forming a low density doped (LDD) feature (LDD; 122; Fig 1C) that separates an edge portion of the gate dielectric layer (105; Fig 1B; ¶ [0056]) from the isolation region (102; Fig 1A; ¶ [0055]); and
after (¶ [0059]) the forming of the LDD feature (LDD; 122; Fig 1C), forming a spacer (119; Fig 1C; ¶ [0059]) on sidewalls of the gate stack directly above the LDD feature.

Regarding claim 2, Fig 1A and 1B of Chae discloses the edge portion of the gate stack (110; Fig 1A; ¶ [0056]) is disposed between two corner portions of the gate stack (Fig 1C), wherein the LDD feature does not separate the two corner portions of the gate stack (110; Fig 1A; ¶ [0056]) from the isolation region (102; Fig 1A; ¶ [0055]) and wherein the two corner portions of the gate stack extend laterally into the isolation region. (Fig 1C)
Regarding claim 3, Fig 1A and 1C of Chae discloses a high density doped (HDD) feature (HDD; 122; Fig 1C) that separates (Fig 1C) the LDD feature (LDD; 122; Fig 1C) and the spacer (119; Fig 1C; ¶ [0059]) from the isolation region (102; Fig 1A; ¶ [0055]).


    PNG
    media_image2.png
    801
    822
    media_image2.png
    Greyscale

Regarding claim 9, Fig 1A and above Fig 1A_edited (2) of Chae discloses a semiconductor device, comprising:
providing a semiconductor structure that includes
a substrate (100; Fig 1A; ¶ [0055]);
an active region (ACT; Fig 1A; ¶ [0055]) disposed on the substrate (100; Fig 1A; ¶ [0055]) and comprising a first portion (First Portion; Fig 1A_edited (2)), a second portion (Second Portion; Fig 1A_edited (2)) and a middle portion (Middle portion; Fig 1A_edited(2)) disposed between the first portion (First Portion; Fig 1A_edited (2)) and the second portion (Second Portion; Fig 1A_edited (2)) along a first direction (D1; Fig 1A);
an isolation region (102; Fig 1A; ¶ [0055]) at least partially surrounding the isolation region (102; Fig 1A; ¶ [0055]); 
forming a gate stack (110; Fig 1A; ¶ [0056]) disposed over the active region (ACT; Fig 1A; ¶ [0055]), the gate stack including four corner portions (Fig 1A) laterally extend (¶ [0058]) beyond the active region into the isolation region (102; Fig 1A; ¶ [0055]);
forming a low density doped (LDD) feature (LDD; 122; Fig 1C) that separates (Fig 1C) an edge portion of the gate stack (105/110; Fig 1B; ¶ [0059]) from the isolation region (102; Fig 1A; ¶ [0055]) along a second direction perpendicular to the first direction (D1; Fig 1A);
forming a spacer (119; Fig 1C; ¶ [0059]) on sidewalls of the gate stack directly above the LDD feature.

Regarding claim 10, Fig 1A and above Fig 1A_edited (2) of Chae each of the first portion (First Portion; Fig 1A_edited (2)) and the second portion (Second Portion; Fig 1A_edited (2)) includes a first width (Fig 1A_edited (2)) along a second direction (D2; Fig 1A) and the middle portion (Middle portion; Fig 1A_edited (2)) includes a second width (Fig 1A_edited (2)) along the second direction (D2; Fig 1A), wherein the second width is greater than the first width (Fig 1A_edited (2)).

Regarding claim 11, Fig 1A and 1B of Chae discloses the edge portion of the gate stack (110; Fig 1A; ¶ [0056]) is disposed between two of the four corner portions of the gate stack (Fig 1C), wherein the LDD feature does not separate the two of the four corner portions of the gate stack (110; Fig 1A; ¶ [0056]) from the isolation region (102; Fig 1A; ¶ [0055]).

Regarding claim 12, Fig 1A and 1C of Chae discloses forming a high density doped (HDD) feature (HDD; 122; Fig 1C) that separates (Fig 1C) the LDD feature (LDD; 122; Fig 1C) and the spacer (119; Fig 1C; ¶ [0059]) from the isolation region (102; Fig 1A; ¶ [0055]).

Regarding claim 18, Fig 1A and above Fig 1A_edited (2) discloses a method comprising:
providing a semiconductor structure that includes:
 a semiconductor substrate (100; Fig 1A; ¶ [0055]);
an active region (ACT; Fig 1A; ¶ [0055]) disposed on the semiconductor substrate (100; Fig 1A; ¶ [0055]) and comprising a first portion (First Portion; Fig 1A_edited (2)), a second portion (Second Portion; Fig 1A_edited (2)) and a middle portion (Middle portion; Fig 1A_edited(2)) disposed between the first portion (First Portion; Fig 1A_edited (2)) and the second portion (Second Portion; Fig 1A_edited (2)) along a first direction (D1; Fig 1A), wherein each of the first portion (First Portion; Fig 1A_edited (2)) and the second portion (Second Portion; Fig 1A_edited (2)) includes a first width (Fig 1A_edited (2)) along a second direction (D2; Fig 1A) perpendicular to the first direction (D1; Fig 1A) and the middle portion (Middle portion; Fig 1A_edited (2)) includes a second width (Fig 1A_edited (2)) along the second direction (D2; Fig 1A), wherein the second width is greater than the first width (Fig 1A_edited (2)).
an isolation region (102; Fig 1A; ¶ [0055]) at least partially surrounding the isolation region (102; Fig 1A; ¶ [0055]); 
forming a gate stack (110; Fig 1A; ¶ [0056]) over the active region, wherein the gate stack has a first length (First Length; Fig 1A_edited) in the first direction (D1; Fig 1A) and the middle portion (Middle portion; Fig 1A_edited) of the active region (ACT; Fig 1A; ¶ [0055]) has a second length (Second Length; Fig 1A_edited) in the first direction (D1; Fig 1A), wherein the first length (First Length; Fig 1A_edited) is greater than the second length (Second Length; Fig 1A_edited) such that four corner portions (Fig 1A) of the gate stack (110; Fig 1A; ¶ [0056]) laterally extend (¶ [0058]) beyond the active region into the isolation region (102; Fig 1A; ¶ [0055]).
forming a low density doped (LDD) feature (LDD; 122; Fig 1C) that separates (Fig 1C) an edge portion of the gate stack (105/110; Fig 1B; ¶ [0059]) from the isolation region (102; Fig 1A; ¶ [0055]) along a second direction and a second LDD feature that separates a second edge of the gate stack from the isolation region along the second direction; and
forming a spacer (119; Fig 1C; ¶ [0059]) on sidewalls of the gate stack, wherein the spacer is directly above the first LDD feature and the second LDD feature.


a gate stack (110; Fig 1A; ¶ [0056]) disposed over the active region (ACT; Fig 1A; ¶ [0055]);
a source (122; Fig 1A; ¶ [0059]) disposed in the first portion (First Portion; Fig 1A_edited (2)) of the active region; 
a drain disposed (124; Fig 1A; ¶ [0059]) in the second portion (Second Portion; Fig 1A_edited (2)) of the active region; and 
a source (122; Fig 1A; ¶ [0059]) and a drain (124; Fig 1A; ¶ [0059]) disposed in the active region (ACT; Fig 1A; ¶ [0055]) and interposed (Fig 1A) by the gate stack (110; Fig 1A; ¶ [0056]) in a first direction (D1; Fig 1A), 
wherein each of the first portion (First Portion; Fig 1A_edited (2)) and the second portion (Second Portion; Fig 1A_edited (2)) includes a first width (Fig 1A_edited (2)) along a second direction (D2; Fig 1A) perpendicular to the first direction (D1; Fig 1A) and the middle portion (Middle portion; Fig 1A_edited (2)) includes a second width (Fig 1A_edited (2)) along the second direction (D2; Fig 1A), wherein the second width is greater than the first width (Fig 1A_edited (2)).

Regarding claim 19, Fig 1A and 1C of Chae discloses forming a high density doped (HDD) feature (HDD; 122; Fig 1C) to separate (Fig 1C) one of the first LDD feature (LDD; 122; Fig 1C) and the second LDD feature from the isolation region (102; Fig 1A; ¶ [0055]).



Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pas (US 2009/0104742; hereinafter Pas).
Regarding claim 1, Figs 1A-1D of Pas discloses a method for semiconductor fabrication comprising:
providing a semiconductor structure including a substrate (100; Fig 1A; ¶ [0016]), an isolation region (106; Fig 1D; ¶ [0016]) on the substrate and an active region (102/104; Fig 1A; ¶ [0016]) that is at least partially surrounded (Fig 1D) by the isolation region (106; Fig 1D; ¶ [0016]);
forming a gate stack (108/112; Fig 1D; ¶ [0019]) over the active region (102/104; Fig 1A; ¶ [0016]), the gate stack (108/112; Fig 1D; ¶ [0019]) including a gate dielectric layer (108; Fig 1D; ¶ [0019]) and a gate electrode layer (112; Fig 1D; ¶ [0019]) disposed above the gate dielectric layer;
forming a low density doped (LDD) feature (118/120; Fig 1D; ¶ [0027]) that separates an edge portion of the gate dielectric layer (108; Fig 1D; ¶ [0019]) from the isolation region (106; Fig 1D; ¶ [0016]); and
after (¶ [0028]) the forming of the LDD feature (118/120; Fig 1D; ¶ [0027]), forming a spacer (122; Fig 1D; ¶ [0028]) on sidewalls of the gate stack directly above the LDD feature.

Regarding claim 3, Figs 1A-1D of Pas discloses forming a high density doped (HDD) feature (128; Fig 1D; ¶ [0029]) that separates the LDD feature (118/120; Fig 1D; ¶ [0027]) and the spacer (122; Fig 1D; ¶ [0028]) from the isolation region (106; Fig 1D; ¶ [0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pas (US 2009/0104742; hereinafter Pas).
Regarding claim 5, Figs 1A-1D of Pas discloses the LDD feature (118/120; Fig 1D; ¶ [0027]) and the HDD feature (128; Fig 1D; ¶ [0029]) are formed using separate ion implantation process (Figs 1C and 1E).
However Pas does not expressly disclose the LDD feature has a doping concentration at least twice as high as that of a channel region underneath the gate stack and wherein the HDD feature includes a doping concentration that is at least 10 times high as that of the LDD feature.
However, the ordinary artisan would have recognized the doping concentration to be a result effective variable affecting carrier mobility/current. Thus, it would have been obvious to the doping concentration within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 6, Figs 1A-1D of Pas discloses a doping concentration of a channel region underneath the gate stack is between 1*E13 per square centimeter and 5*E13 per square centimeter,
wherein a doping concentration of the LDD feature is between 6*E13 per square centimeter and 9*E13 per square centimeter; and
wherein a doping concentration of the HDD feature is greater than 1*E15 per square centimeter.
However, the ordinary artisan would have recognized the doping concentration to be a result effective variable affecting carrier mobility/current. Thus, it would have been obvious to the doping concentration within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (US 2012/0001271; hereinafter Chae) and further in view of Pas (US 2009/0104742; hereinafter Pas).
Regarding claim 13, Chae does not expressly disclose the LDD feature and the HDD feature are formed using separate ion implantation process,
wherein the LDD feature has a doping concentration at least twice as high as that of a channel region underneath the gate stack.
In the same field of endeavor, Figs 1B-1E of Pas discloses a LDD feature (118/120; Fig 1D; ¶ [0027]) and a HDD feature (128; Fig 1D; ¶ [0029]) are formed using separate ion implantation process (Figs 1C and 1E).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the LDD feature and the HDD feature are formed using separate ion implantation process in order to achieve desired concentration of dopants in desired locations (¶ [0026]).
However Chae in view of Pas does not expressly disclose wherein the LDD feature has a doping concentration at least twice as high as that of a channel region underneath the gate stack.
However, the ordinary artisan would have recognized the doping concentration to be a result effective variable affecting carrier mobility/current. Thus, it would have been obvious to the doping concentration within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B


Regarding claim 14, Chae in view of Pas does not expressly disclose the HDD feature includes a doping concentration that is at least 10 times as high as that of the LDD feature.
However, the ordinary artisan would have recognized the doping concentration to be a result effective variable affecting carrier mobility/current. Thus, it would have been obvious to the doping concentration within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (US 2012/0001271; hereinafter Chae) and further in view of Farmer et al (US 2017/0278748; hereinafter Farmer).
Regarding claim 15, Fig 1A of Chae discloses the gate stack is sandwiched between the source feature and the drain feature along the first direction.
Chae does not expressly disclose epitaxially growing a source feature over the first portion of the active region; and
epitaxially growing a drain feature over the second portion of the active region.
In the same field of endeavor, Farmer discloses a source and a drain region can be formed using ion implantation or it can be formed by epitaxially growing the source and drain region. (¶ [0033]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the source and drain can be epitaxially grown in order to use well known and suitable method known in the art for forming source/drain regions.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (US 2012/0001271; hereinafter Chae).
Regarding claim 20, Chae does not expressly disclose the first LDD feature and the second LDD feature comprise a doping concentration at least twice as high as that of a channel region underneath the gate stack and
wherein the HDD feature includes a doping concentration that is at least 10 times as high as the doping concentration of the LDD feature.
However, the ordinary artisan would have recognized the doping concentration to be a result effective variable affecting carrier mobility/current. Thus, it would have been obvious to the doping concentration within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B



Allowable Subject Matter
Claims 4, 7-8 and 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the method further comprises forming a second LDD feature but no additional HDD feature on a second side of the gate stack opposite to the first side of the gate stack”.

Regarding claim 7, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a drain in the active region, the drain being at a second distance from the gate stack,
wherein the gate stack is sandwiched between the source and the drain,
wherein the second distance is greater than the first distance”.

Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the drain feature is at a second distance from the gate stack along the second direction, wherein the second distance is greater than the first distance”.

Regarding claim 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein LDD feature, and the HDD feature comprise a first type dopant,
wherein the source feature and the drain feature comprise a second type dopant different from the first type dopant”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (US 2017/0194425)
Lee et al (US 2010/0237439)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895